Citation Nr: 1510306	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-27 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The Veteran served on active duty from December 27, 1971 to March 8, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (hereinafter, Agency of Original Jurisdiction (AOJ)). 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a February 2015 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish service connection for left ear hearing loss.  He specifically argues that audiometric examinations conducted upon his entrance and separation from service objectively measure a decrease in left ear hearing acuity.  Notably, the Veteran is not pursuing a service connection claim for chronic left ear infections.  See VA Form 9 received in July 2010.

Briefly summarized, the Veteran's December 20, 1971 enlistment examination did not reflect any lay or medical evidence of left ear disease.  On his Report of Medical History, he placed clear check marks denying a history of ear trouble, running ears and/or hearing loss.  However, there appeared to be a partial pen mark for having a history of ear trouble, and there was a crossed-out check mark for running ears.  An audiometric examination measured left ear hearing acuity of 10, 10, 15, 15, 20, 10 and 15 decibels at 250, 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  

Thereafter, the Veteran was treated for otitis media on January 28, 1972.  After continuing left ear problems, he underwent an ear, nose and throat (ENT) consultation on February 14, 1972 which reflected his report of undergoing a mastoidectomy 2 years previously.  

The Veteran subsequently underwent a Medical Board proceeding at which time he reported having had ear infections "all of his life."  He described undergoing ear surgery in 1967, but he was unsure of the type of surgery.  He further described that, while at Parris Island, he continued to notice left ear pain with decreased hearing.  Physical examination was significant for perforation of the left tympanic membrane with some exudate present.  An audiogram revealed a loss from 40 to 80 decibels in the left ear as well as a loss of 10 to 70 decibels in the right ear.  The Medical Board offered an impression of chronic left ear middle ear disease which existed prior to service (EPTE).  A Medical Board Report Cover Sheet reflected an assessment that this disability was not aggravated by service.  The Veteran was discharged due to a non-acceptable defect.

The Veteran was provided VA audiology and ear disease examinations in June 2013.  At that time, he reported a history of left ear surgery at the Charleston VA Medical Center (VAMC) in 1972 or 1973.  Audiometric testing measured left ear hearing acuity of 70, 45, 60, 70, 85, 100 and 85 decibels at 500, 1000, 2000, 3000, 4000, 6000 and 8000 Hertz, respectively.  The examiner diagnosed a mixed conductive and sensorineural hearing loss.  The examiner opined that the Veteran's left ear hearing loss and chronic left ear condition was less likely than not related to service and was not aggravated beyond the normal progression by service.

The Board observes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Here, the Veteran did not disclose a pre-service history of left middle ear disease, and a hearing loss disability was not noted on his entrance examination.  However, the Veteran clearly reported a pre-service history of left ear infections with surgical intervention.  Notably, he is competent to report a history of undergoing left ear surgery.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The military physicians determined that this surgery involved a mastoidectomy.  Thus, the evidence clearly and unmistakably shows that the Veteran had a pre-service history of chronic middle ear disease status post mastoidectomy.

At the present time, the Veteran manifests a hearing loss disability which is both conductive and sensorineural in nature.  Given this finding in light of the pre-service history of chronic middle ear disease status post mastoidectomy, the Board requires medical opinion which conforms to the appropriate legal standard of review.  

Prior to obtaining a medical opinion, the Board observes that the Veteran has reported undergoing ear surgery at the Charleston VAMC following his discharge from active service.  A VA Form 10-7131, dated May 1973, reflects that the Veteran had received some treatment at the VA Hospital (VAH) in Columbia, South Carolina.  As it therefore appears that VA records may exist that are relevant to the claim being remanded, the Board finds that efforts should be made to obtain any such outstanding records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request all available hardcopy and electronic records from the Charleston VAH/VAMC since March 1972.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities, and specifically request all available hardcopy and electronic records.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).

2.  After completion of the above, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his left ear hearing loss.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

(A) Clarify whether there is any medical basis for delineating the extent of left hearing loss which is conductive versus sensorineural in nature;

(B) Opine whether there is clear and unmistakable evidence that the Veteran's left ear hearing loss (conductive and/or sensorineural) pre-existed his military service;
   
(i) If there is clear and unmistakable evidence that left ear hearing loss (conductive and/or sensorineural) pre-existed service, the examiner is asked to opine as to there is clear and unmistakable evidence that such hearing loss did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service; 

(ii) If there was an increase in the severity of the Veteran's left ear hearing loss (conductive and/or sensorineural), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease, to include the pre-service history of chronic left middle ear disease status post mastoidectomy.
   
(C) If there is no clear and unmistakable evidence that left ear hearing loss (conductive and/or sensorineural) pre-existed service, then the examiner is asked whether it is at least as likely as not that left ear hearing loss (conductive and/or sensorineural) had its onset in service, is directly related to service (including the Veteran's in-service noise exposure) OR, alternatively, is due to aggravation of the pre-service middle ear disease status post mastoidectomy beyond the natural progress of the disorder?

In reaching these conclusions, the examiner must clearly explain the significance, if any, of the Medical Board Report which noted the presence of a left tympanic membrane perforation as well as the significant hearing threshold shifts in both ears between service entrance and separation.

The examiner should also consider the Veteran's lay statements regarding in-service and post-service noise exposure, the onset of his hearing loss, and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

